COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:        Companhia Siderurgica Do Pecem v. Evraz, Inc. NA

Appellate case number:      01-21-00270-CV

Trial court case number: 2020-45715

Trial court:                234th District Court of Harris County

          On October 7, 2021, the Court issued an order abating this appeal for 60 days.
          On its own motion, the Court lifts the abatement and reinstates this appeal on the active
docket.
          It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: ___November 2, 2021_____